Title: From George Washington to the United States House of Representatives, 7 December 1793
From: Washington, George
To: United States House of Representatives


          
            Gentlemen,
            [7 December 1793]
          
          I shall not affect to conceal the cordial satisfaction, which I derive, from the
            Address of the House of Representatives. Whatsoever those services may be, which you
            have sanctioned by your favor, it is a sufficient reward, that they have been accepted
            as they were meant. For the fulfilment of your anticipations of the future, I can give
            no other assurance, than that the motives, which you approve, shall continue
            unchanged.
          It is truly gratifying to me to learn, that the proclamation has been considered, as a
            seasonable guard against the interruption of the public peace. Nor can I doubt, that the subjects, which I have recommended to
            your attention, as depending on legislative provisions, will receive a discussion suited
            to their importance. With every reason, then, it may be expected, that your
            deliberations, under the divine blessing, will be matured to the honor and happiness of
            the United States.
          
            Go: Washington.
          
        